
	
		II
		Calendar No. 657
		109th CONGRESS
		2d Session
		S. 3993
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Martinez introduced
			 the following bill; which was read the first time
		
		
			September 30
			 (legislative day, September 29), 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend title 18, United States Code, to provide
		  penalties for aiming laser pointers at airplanes, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Securing Aircraft Cockpits Against
			 Lasers Act of 2006.
		2.Prohibition
			 against aiming a laser pointer at an aircraft
			(a)OffenseChapter
			 2 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					39B.Aiming a laser
				pointer at an aircraft
						(a)In
				generalWhoever knowingly aims the beam of a laser pointer at an
				aircraft in the special aircraft jurisdiction of the United States, or at the
				flight path of such an aircraft, shall be fined under this title, imprisoned
				not more than 5 years, or both.
						(b)DefinitionIn
				this section, the term laser pointer means any device designed or
				used to amplify electromagnetic radiation by stimulated emission that emits a
				beam designed to be used by the operator as a pointer or highlighter to
				indicate, mark, or identify a specific position, place, item, or object.
						(c)ExceptionsThis
				section does not prohibit aiming a beam of a laser pointer at an aircraft, or
				the flight path of such an aircraft, by—
							(1)an individual
				authorized to engage in such conduct by an aircraft manufacturer as part of the
				conduct of research and development or flight test operations conducted by such
				manufacturer;
							(2)an official of
				the Federal Aviation Administration authorized to engage in such
				conduct;
							(3)any other person
				authorized by the Federal Aviation Administration to engage in such conduct as
				part of research and development or flight test operations;
							(4)a member or
				element of the Department of Defense or Department of Homeland Security acting
				in an official capacity for the purpose of research, development, operations,
				testing, or training; or
							(5)an individual
				using a laser emergency signaling device to send an emergency distress
				signal.
							(d)Regulations
							(1)In
				generalThe Attorney General, in consultation with the Secretary
				of Transportation, may provide by regulation, after public notice and comment,
				such additional exceptions to this section as may be necessary and
				appropriate.
							(2)Notice to
				CongressNot later than 90 days before the date any regulations
				issued under paragraph (1) become final, the Attorney General shall provide
				written notification of any proposed regulations under this section to the
				Committee on the Judiciary and the Committee on Commerce, Science, and
				Transportation of the Senate and the Committee on the Judiciary and the
				Committee on Transportation and Infrastructure of the House of
				Representatives.
							.
			(b)Technical and
			 conforming amendments
				(1)In
			 generalChapter 2 of title 18, United States Code, is amended by
			 redesignating the section 39 relating to commercial motor vehicle inspections
			 as section 39A.
				(2)Amendment to
			 table of sectionsThe table of sections at the beginning of
			 chapter 2 of title 18, United States Code, is amended by striking the item
			 relating to the section 39 relating to commercial motor vehicle inspections and
			 inserting the following
					
						
							39A. Commercial motor vehicles required to stop for
				inspections.
							39B. Aiming a laser pointer at
				an
				aircraft.
						
						.
				
	
		September 30
		  (legislative day, September 29), 2006
		Read the second time and placed on the
		  calendar
	
